DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 10 August 2017. It is noted, however, that applicant has not filed a certified copy of the DE102017118202.0 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5 seen in fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goerlitz (US 2021/0147645).
In regards to claim 12, Goerlitz ‘645 discloses 
A film capacitor comprising: 
a film comprising a blend of polypropylene and cyclo-olefin copolymer (table 1), 
wherein the blend comprises an amount of at least two thirds by weight of polypropylene (table 1), and 
wherein the cyclo-olefin copolymer comprises ethylene in a range of 23 weight% to 27 weight% inclusive and norbornene in a range of 73 weight% to 77 weight% 

In regards to claim 13, Goerlitz ‘645 discloses 
The capacitor according to claim 12, wherein the blend comprises polypropylene in a range of 70 weight% to 90 weight% inclusive (table 1 – 80wt% PP).  

In regards to claim 14, Goerlitz ‘645 discloses 
The capacitor according to claim 12, wherein the blend comprises polypropylene in a range of 78 weight% to 82 weight% inclusive (table 1 – 80wt% PP). 
 
In regards to claim 15, Goerlitz ‘645 discloses 
The capacitor according to claim 12, wherein the polypropylene is a capacitor grade polypropylene (table 1 & [0131]).  

In regards to claim 16, Goerlitz ‘645 discloses 
The capacitor according to claim 12, wherein the film is metallized ([0118]).  

In regards to claim 17, Goerlitz ‘645 discloses 
The capacitor according to claim 12, wherein the film is extruded and biaxially- stretched ([0073-0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR1020060070617A – abstract		
JP2006030982A – [0043] – teaches Topas 6013 has 23wt% ethylene and 77wt% norbornene
JP2014080577A – [0061] – teaches Topas 5013 has 24wt% ethylene and 76wt% norbornene
JP2016080415A – example 2 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/David M Sinclair/Primary Examiner, Art Unit 2848